Citation Nr: 1545358	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity prior to November 22, 2011.

2.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity prior to November 22, 2011.
 
3.  Entitlement to an effective date earlier than November 12, 2008, for the award of a 10 percent rating for left lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than September 22, 2008, for the award of a 10 percent rating for right lower extremity radiculopathy. 
 
5.  Entitlement to an effective date earlier than February 18, 2000, for the grant of service connection for compression fracture thoracic spine with degenerative joint disease.

6.  Entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified as to the issues of entitlement to increased ratings for radiculopathy of the left and right lower extremities before a Veterans Law Judge that has since retired.  In July 2015, the Veteran was notified of such events and was given the opportunity to testify at a new hearing.  No response was received from the Veteran.  

The Board denied the claims for entitlement to an increased rating for radiculopathy of the right and left lower extremities in a May 2014 decision.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims, and by a March 2015 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand.

In March 2015, the Veteran testified before the undersigned as to the issues of entitlement to an earlier effective date for the award of 10 percent ratings for radiculopathy of the right and left lower extremities, the grant of service connection for a thoracic spine disability, and the grant of a TDIU.

The issue of entitlement to an earlier effective date for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 22, 2011, the Veteran's service-connected right lower extremity radiculopathy was not shown to have been manifested by moderate incomplete paralysis of the sciatic nerve.

2.  Prior to November 22, 2011, the Veteran's service-connected left lower extremity radiculopathy was not shown to have been manifested by moderate incomplete paralysis of the sciatic nerve.

3.  The first formal or informal claim received by the VA for a claim for an increased rating for radiculopathy of the left lower extremity was October 28, 2008.  

4.  At the time of the October 28, 2008, claim, and in resolving the benefit of the doubt in favor of the Veteran, the Veteran had mild radiculopathy of the left lower extremity.  There is no factually ascertainable onset of mild radiculopathy within one year prior to the date of claim.

5.  A September 22, 2004, VA treatment record constituted an informal claim for an increased rating for radiculopathy of the right lower extremity.

6.  It first became factually ascertainable that an increased rating for radiculopathy of the right lower extremity was warranted on September 22, 2004.  There is no factually ascertainable onset of mild radiculopathy within one year prior to the date of claim.

7.  By a January 2012 rating decision, the RO granted noncompensable service connection for a thoracic spine disability and combined that disability with the already service-connected lumbar spine disability.

8.  The resultant effective date of service connection for a thoracic spine disability is February 18, 2000, a date that is prior to the appeal period.


CONCLUSIONS OF LAW

1.  For the period prior to November 22, 2011, the criteria for the assignment of a rating greater than 10 percent for service-connected right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2015). 

2.  For the period prior to November 22, 2011, the criteria for the assignment of a rating greater than 10 percent for service-connected left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2015).

3.  The criteria for an effective date of October 28, 2008, for the award of a 10 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.137, 3.400 (2015).

4.  The criteria for an effective date of September 22, 2004, for the award of 10 percent for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.157, 3.400 (2015). 

5.  The criteria for an earlier effective date for the grant of noncompensable service connection for a thoracic spine disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In November 2008, the Veteran received notice with respect to his claims for an increased rating for a lumbar spine disability, his claim for service connection for a thoracic spine disability and his claim for a TDIU, prior to the initial rating decision on appeal.  

Relevant to the duty to assist, all records identified by the Veteran have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Veteran was afforded VA examinations in February 2009, April 2010 and November 2011.  On review, the examinations contain findings adequate for rating purposes and additional examination is not needed at this time.  Thus, the duty to assist has been met.

II.  Analysis

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lower extremity radiculopathy is evaluated under the rating criteria addressing impairment of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran is in receipt of two 10 percent ratings prior to November 22, 2011, and two 20 percent ratings since that date.  The question before the Board, as directed by the March 2015 Joint Motion, is whether a higher rating is warranted prior to November 22, 2011.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, moderately severe, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

Throughout the course of this appeal, the Veteran has submitted statements and testimony indicating that he experiences severe pain radiating into his lower extremities and that his legs frequently collapse, causing him to fall.  He reports taking medication and having had various treatments, to include acupuncture, massage therapy and epidural steroid injections. 

A September 2008 VA pain note indicates that the Veteran was able to walk on his toes and heels.  Strength in the lower extremities was 5/5 throughout, bilaterally, and his reflexes were 1+ in the lower extremities, bilaterally. 

The records from the Naval Hospital in Jacksonville showed that the Veteran presented to the emergency room in January 2009 following an episode where his legs gave out and he fell on a glass table.  He reported pain in the left lower extremity.  He was treated with intravenous medications and discharged to home. 

At a VA spine examination in February 2009, the Veteran reported having pain that radiated into his buttocks, groin and thighs.  He reported that his legs were increasingly giving out on him.  On examination of the lower extremities, he was fully sensate to light touch in all dermatomal distributions.  He had 5/5 strength in all muscle groups.  Deep tendon reflexes were symmetrical.  The examiner stated that the examination did not reveal any evidence of radiculopathy. 

The Veteran was also seen at VA primary care in February 2009.  He reported that the pain was so severe his legs buckled a couple of weeks before and he fell.  On examination, his strength was 5/5, and his deep tendon reflexes were 2+ (normal).  His gait was reported as slow and slightly antalgic. 

The fee basis records dated from approximately August 2008 to July 2009 showed acupuncture and massage therapy for thoracolumbar radiculopathy.  A July 2009 record noted that the Veteran's left leg was collapsing frequently and did not appear to respond to treatment.  Prognosis for the left leg was poor. 

An October 2009 VA record included an assessment of chronic back pain with increased neurologic symptoms.  Objectively, however, the Veteran was shown to have good strength with deep tendon reflexes that were 1+, bilaterally.

The Veteran underwent a VA examination on April 5, 2010.  At that time, the Veteran reported having severe pain radiating down both thighs to the knees.  On detailed motor examination, the strength in the lower extremities was noted to be 5/5 (active movement against full resistance) on both sides.  Muscle tone was normal, and there was no atrophy.  The reflexes in the lower extremities were shown to be 1+, bilaterally.  The examiner stated that there was no evidence of left or right lumbosacral radiculopathy. 

At a VA physical medicine rehabilitation consultation in December 2010, the Veteran complained that his legs were giving out on him.  He reported having weakness in the left leg and "to some degree" on the right.  On focused neurological examination, the muscle strength in the right lower extremity was noted to be 5/5, and in the left lower extremity, it was noted to be 4+ to 5/5.  Light touch was intact, but there was dullness in the proximal left lateral leg on pinprick.  His deep tendon reflexes were 2+ in the knees, with the right slightly more than left.  His gait was independent with a cane. The VA physician stated that there was no definite weakness in the quads or the hip abductors to explain left leg buckling.  There were no sensory deficits or signs of myelopathy.  She further stated that the findings did not reveal radiculopathy or myelopathy to explain falling episodes. 

The Veteran most recently underwent a VA examination on November 22, 2011.  Diagnoses included those of right S1 and left L5 moderate sensory radiculopathies.  The Veteran uses a cane for support due to back pain.  On examination, his muscle strength was noted to be 5/5 in both lower extremities, and there was no muscle atrophy.  His reflexes were 2+ at both knees and ankles.  Sensation in the upper anterior thigh and thigh/knee was normal on both sides.  It was decreased in the lower leg/ankle and foot/toes on both sides.  The examiner noted that decreased sensation was in S1 distribution on the right and L5 distribution on the left.  Straight leg raising test was positive on both sides. The VA examiner indicated that the Veteran had radicular pain and other symptoms due to radiculopathy.  Constant pain was described as moderate in both lower extremities.  Intermittent pain was described as severe in both lower extremities. Paresthesias and/or dysesthesias were described as moderate in both lower extremities.  Numbness was described as mild in both lower extremities. The overall severity of radiculopathy was described as moderate in the right and left lower extremities. 

At his February 2013 hearing, the Veteran testified that the pain in his legs was pretty much constant and that he had no strength in his legs and would frequently collapse and fall down.  He and his spouse testified that it had always been that way.  

When reviewing the evidence of record, the Board finds that for the period prior to November 22, 2011, the service-connected radiculopathy of the right and left lower extremities are not shown to be manifested by moderate incomplete paralysis.  Thus, a rating greater than 10 percent is not warranted for either lower extremity.

The February 2009 and April 2010 VA examiners stated that there was no evidence of radiculopathy, and the overall objective findings prior to November 22, 2011, appeared to be minimal. The Veteran's strength was generally reported to have been 5/5, with only slight decrease in right lower extremity reflexes and some gait abnormality. 

In making this determination, the Board has taken into consideration the Veteran's lay statements, including his statements received in January 2009, May 2009, and July 2011, as identified by the Joint Motion.  In those statements, the Veteran stated that in January 2009, when he was hospitalized, the radiating pain that ran down both of his legs caused his legs to collapse and him to fall.  He stated that he suffered from severe muscle spasms that made it so that he could not sleep.  In May 2009, he stated that he walked with a cane but that both of his legs would give out on him at the same time.  He would experience pain soon after standing up.  Sometimes when he walked, his left foot would drag on the floor.  In June 2011, he stated that he could not walk normally, and that he would have to pause slightly with every step to ensure that his legs would be able to support his weight.  His legs would collapse, causing him to fall several times a week.  

However, the Board finds that the Veteran's lay statements are unsupported by the competent medical evidence, and thus those statements are given less probative weight than the medical evidence record.  For instance, while the Veteran has stated that his legs give way several times per week, in December 2010, a VA physician conducted neurological testing and found no medical reason for the reported lower extremity weakness and giving way.  Rather, the Veteran's muscle strength was normal and there was no sensory deficit.  That same inconsistency is found repeatedly throughout the appeal period to include on VA examinations conducted in February 2009 and April 2010, when no neurological impairment to the lower extremities was found.  While a July 2009 record noted that the Veteran's left leg was collapsing frequently, such was based upon the Veteran's self-report rather than on objective medical examination.  The remainder of the medical evidence does not support this finding.

In light of the inconsistency of the Veteran's statements, that he has continually suffered from intense and severe symptoms in his lower extremities causing him to collapse, when compared to the negative findings on physical examinations conducted from 2009 to 2011, the Veteran's credibility is questioned.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that there is an internal inconsistency prevalent in this case suggesting self-interest and facial implausibility, as described above.  Thus, the Board accords the Veteran's statements low probative weight.  To that extent, the medical findings do not support the Veteran's contention that he suffers from more than mild neurological symptoms in his lower extremities.  Moreover, while the Veteran was hospitalized in January 2009 when his legs gave out on him, those records do not conclude that such was due to his lumbar spine disability or his radiculopathy.  In fact, the records are negative for the etiology of that event.  Otherwise, the medical evidence is silent for any physiological reason as to why the Veteran's legs reportedly collapse.  The records do not support a finding that prior to November 22, 2011, the Veteran's legs gave way due to his service-connected lumbar spine disability, as he contends.  Accordingly, the Board finds that the competent, probative, and persuasive evidence weighs against the Veteran's claim, even when taking into consideration the Veteran's lay statements.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As discussed, the symptoms associated with the Veteran's lower extremity radiculopathies are reasonably contemplated by the established schedular criteria.  That is, the applicable rating criteria consider radiating pain and associated neurologic impairment.  Higher schedular evaluations are available for greater levels of disability.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id. 

The Board must also consider whether there is a collective effect involving the Veteran's other service connected disabilities acting with the lower extremity disabilities on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  During the period under consideration, the Veteran was also service-connected for a back disability, psoriasis, corneal scars, erectile dysfunction and residuals of a fracture of the right fifth metacarpal.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Earlier Effective Date 

This appeal presents two questions for consideration.  First, the Board must determine the date on which the Veteran first filed the instant claim on appeal, whether formal or informal, for an increased rating.  Next, the Board must determine the date on which it is factually ascertainable that the Veteran's disability met the criteria for an award of an increased rating.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period prior to the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126  (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992). 

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.155.  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Further, under 38 C.F.R. § 3.157 (b)(1), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

The Veteran contends that his current 10 percent ratings for radiculopathy of the right and left lower extremities should date back many years previously, as he has suffered from those symptoms since at least 2000.

The first question in this case is whether the Veteran filed a formal or informal claim for an increased rating for a lumbar spine disability or neurological residuals thereof (as contemplated by 38 C.F.R. § 4.71a) after the December 2001 rating decision that continued the Veteran's 20 percent disabling rating for a lumbar spine disability and of which he did not appeal.  In this case, there is no communication from the Veteran in the claims file between December 2001 and October 2008 that could be reasonably construed as a formal claim for an increased rating for a lumbar spine disability or related neurological residuals. 

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim. 

A "report of examination or hospitalization" under 3.157(b) "should indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, "claim for Social Security disability benefits that was pending at the time it was written."  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present [ing] a very short summation of [the Veteran's] general condition, as [the physician] had observed it over" time.  Massie, 25 Vet. App. at 133.

In this case, on September 22, 2004, the Veteran underwent an EMG study in response to his report of radiating pain in the hips and thighs.  That study demonstrated the presence of radiculopathy of the right lower extremity.  There was no radiculopathy of the left lower extremity.  A corresponding physical examination showed no sensory, motor, muscle, or reflex deficits in either lower extremity.  However, the Veteran reported radiating pain in his right lower extremity then, and in subsequent treatment reports, including in 2006.  In 2006, however, no more than mild symptoms again were shown.

As stated in the increased rating portion of this decision, when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  

In this case, with regard to the right lower extremity, the Board finds that the first informal claim was dated on September 22, 2004.  That medical record includes a specific examination, an EMG study, and findings that relate to the Veteran's lumbar spine disability and associated neurological impairment.  That study is also the first factually ascertainable date upon which a 10 percent rating could be granted, as before that date, there were no medical findings whatsoever to demonstrate the presence of radiculopathy of the right lower extremity.  Thus, an earlier effective date of September 22, 2004, for a 10 percent rating for radiculopathy of the right lower extremity is warranted.  The Board notes that the criteria for rating neurological manifestations of the lower extremities as secondary to the lumbar spine disability were amended in September 23, 2002, and thus such was permissible under 38 C.F.R. § 4.71a at that time.

With regard to the left lower extremity, however, a review of the records following the December 2001 last final rating decision until October 28, 2008, does not demonstrate a formal or informal claim for an increased rating based upon radiculopathy of the left lower extremity.  In that regard, the VA treatment records dated in 2006 document the Veteran's ongoing complaints of bilateral radiating pain in the lower extremities, with limited to no physical findings.  Significantly, there was no diagnosis of left lower extremity radiculopathy.  Such records would fall under the category of "very short summation of [the Veteran's] general condition" as specified under Massie, supra.  Therefore, they cannot serve as the basis for an informal claim for an increased rating.  While the Veteran filed his claim for increased rating for a lumbar spine disability on October 28, 2008, the treatment records do not demonstrate a diagnosis of left lower extremity radiculopathy at that time.  Rather, a review of private chiropractic treatment records show the Veteran's complaints of radiating pain into both lower extremities, however, there was no specific finding of the presence of left lower extremity radiculopathy, or any specific neurological examination of the left lower extremity, prior to November 12, 2008.   However, the Veteran reports that he suffered from left lower extremity radiculopathy prior to November 12, 2008, and the records demonstrate bilateral radiating pain in the lower extremities prior to that date.  Thus, the Board will afford the Veteran the benefit of the doubt and grant an earlier effective date to October 28, 2008, the receipt of the Veteran's claim.  However, because, as explained above, there is no factually ascertainable date of onset of the left lower extremity radiculopathy within one year prior to filing the October 28, 2008, there is no earlier date available to the Veteran in this case.

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for a thoracic spine disability, the Board finds that an earlier effective date is not warranted for that disability.

Procedurally, service connection for a thoracic spine disability was granted by a January 2012 rating decision.  The RO merged that disability with the already service-connected lumbar spine disability, stating that the two disabilities affected the same anatomical part, the thoracolumbar spine, and thus should not be rated separately.  The grant of service connection of the thoracic spine disability and subsequent merge with the service-connected lumbar spine disability had no effect on the disability rating, which was increased to 40 percent effective November 22, 2011, based upon the results on VA examination.  As the RO explained, the thoracic spine disability did not warrant a separate compensable rating.  When reviewing the current codesheet, from the January 2012 rating decision and the most recent June 2014 rating decision that addressed the Veteran's radiculopathy ratings, it is clear that the thoracic spine disability has been merged with the lumbar spine disability.  In so doing, the effective date of the thoracic spine disability and lumbar spine disabilities also merged so that the disability was granted service connection on February 18, 2000, and was increased on November 22, 2011.  As no formal or informal claim for service connection was received from the Veteran prior to February 18, 2000, for a thoracic spine disability, the claim for an earlier effective date must be denied.


ORDER

Prior to November 22, 2011, a rating in excess of 10 percent for service-connected right lower extremity radiculopathy is denied.

Prior to November 22, 2011, a rating in excess of 10 percent for service-connected left lower extremity radiculopathy is denied.

An effective date of September 22, 2004, for the award of 10 percent for radiculopathy of the right lower extremity, is granted.

An effective date of October 28, 2008, for the award of 10 percent for radiculopathy of the left lower extremity, is granted.

An earlier effective date for the grant of noncompensable service connection for a thoracic spine disability is denied.


REMAND

With regard to the Veteran's claim for a TDIU prior to November 22, 2011, for that time period, the Veteran was in receipt of a combined 40 percent disability rating (a 20 percent rating for a lumbar spine disability, a 10 percent rating for right lower extremity radiculopathy, a 10 percent rating for left lower extremity radiculopathy, and noncompensable ratings for psoriasis, corneal scars of the left eye, erectile dysfunction, and residuals of a fracture to the 5th metacarpal).  Thus, the Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU for that period of time.  38 C.F.R. § 4.16(a).  The remaining question before the Board, then, is whether he was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus would be entitled to referral for consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

A review of the record reflects that the Veteran has not worked full-time since 2008.  In December 2008, his employer stated that the Veteran had been employed as a part-time mechanic from 2001 to 2008, but had be let go recently due to drug-testing that was positive for opiates due to the Veteran's treatment for his lumbar spine disability.  The Veteran is currently in receipt of a TDIU beginning on November 22, 2011, when he met the scheduler criteria for a TDIU, based upon a VA examination that showed that he was a mechanic by trade, but that his lumbar spine disability limited him from completing most physical activities.  

Based on the foregoing, the Board finds that the Veteran's claim of entitlement to TDIU for the time period prior to November 22, 2011, should be referred to the Director of the Compensation and Pension Service for consideration of a TDIU on an extraschedular basis under § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to TDIU for the period prior to November 22, 2011, to the Director of the Compensation and Pension Service for extraschedular consideration.

2.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


